Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed December 28, 2021 is acknowledged.  Claims 1-3 and 14-15 are amended.  Claims 1-17 are pending and further considered on the merits.
Response to Amendment
In light of applicant’s amendment, the examiner modifies the grounds of rejection set forth in the office action filed October 7, 2021.
Claim Objections
Claim 15 is objected to because of the following informalities:  claim 15 is marked as “Original” where it should be noted as “Currently Amended”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 17/075093 (reference application). Although the claims at issue are not identical, they claims 1-14 taken together disclose a system which would anticipate currently recited claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 17/075076 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 taken together disclose a system which would anticipate currently recited claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Wegener, US 2017/0204371 (Wegener, IDS).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegener, US 2017/0204371 (Wegener, IDS) in view of Caffey et al., US 2014/0074062 (Caffey).
Regarding claim 1, Wegener discloses a fluid processing system (abstract, figs. 1-18) comprising:
A disposable fluid circuit (¶ 0024) comprising:
A spinning membrane separator (REF 16, ¶ 0025, 0027) having an inlet (REF 42), a retentate outlet (REF 44), and a filtrate outlet (REF 46);
First and second syringes (REF 28, 30, ¶ 0025); and
A flow control cassette (REF 18, ¶ 0025) comprising a housing (REF 52) containing a plurality of separate channels connected at a plurality of selectable junctions (fig. 2), each of the selectable junctions selectively connecting at least two of the plurality of channels (¶ 0029), the channels and selectable junctions defining at least a first path (REF 54, ¶ 0029) between a source container (REF 20), the spinning membrane inlet, the filtrate outlet, and the first syringe, a second path (REF 62, ¶ 0031) between the first syringe and a filtrate container (REF 26), and a third path (REF 70, ¶ 0032) between a wash media container (REF 22), the spinning membrane inlet, the retentate outlet, and the second syringe; and
Reusable hardware (REF 12, fig. 1, ¶ 0024) configured to accept the disposable fluid circuit comprising:
A spinning membrane separator drive (REF 32, ¶ 0026) coupled to the spinning membrane separator (fig. 1);
First and second syringe pumps (REF 36, 38, ¶ 0026), the first and second syringes coupled to the first and second syringe pumps respectively (fig. 1), the first syringe pump configured to move a piston (i.e. plunger) within the first syringe and the second syringe pump configured to move a piston (i.e. plunger) within the second syringe (fig. 1);
A control cassette interface having at least one actuator (i.e. valve, REF 78, 80, etc.) for each of the selectable junctions; and
At least one controller (REF 40, fig. 1, ¶ 0029) coupled to the spinning membrane separator drive, the first and second syringe pumps, and the control cassette interface, the controller configured to selectively operate the drive, the first and second syringe pumps, and the interface to provide a procedure according to a protocol (¶ 0007, 0026, 0036).
Wegener does not explicitly disclose that the first and second syringe pumps are plungerless with each syringe having a movable piston head assembly.  However, Caffey discloses syringe and piston pump devices for delivering a fluid (abstract) where a movable piston head assembly is moved via pressure or electrolytic forces (¶ 0014-0015).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the system of Wegener to include the plungerless syringe pumps as described in Caffey in order to minimize mechanical components and provide automated control over fluid delivery via said syringe pumps (Caffey, ¶ 0014-0015).
Regarding claim 2, Wegener (in view of Caffey) discloses a system wherein the flow control cassette housing (REF 52, ¶ 0029) comprises a frame (i.e. perimeter) and at least one side wall (i.e. top/bottom surface), the side wall attached to the frame with the channels defined therebetween (fig. 2).  Applicant’s recitation drawn to “a negative pressure applied to the side wall at least during the procedure” is considered intended use and does not provide structure to the claim beyond a capability to perform said intended use.  The examiner considers the system of Wegener to be capable of 
Regarding claim 3, Wegener (in view of Caffey) discloses a system wherein the flow control cassette housing comprises a frame with opposed sides (i.e. top/bottom surface), and the frame comprises at least one air sensor chamber and an associated air sensor (¶ 0005, 0029) disposed on only one of the opposed sides of the frame (REF 90, 92, 94, fig. 2).
Regarding claim 6, Wegener (in view of Caffey) discloses a system wherein the controller is configured to cause the first syringe to draw fluid from the source container along the first path (fig. 7), to push fluid from the second syringe to the filtrate container along the second path (fig. 14), and to draw fluid from the spinning membrane separator to the second syringe along the third path (fig. 12).
While Wegener does not disclose a controller configured to push fluid from the first syringe to the filtrate container along the second path, Wegener provides alternate functionality with respect to the first and second syringes in combination with various valve elements to accomplish the same fluid movement to said filtrate container.  
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the system Wegener to utilize the first syringe pump to move fluid to the filtrate container since the examiner notes the equivalence of the first syringe and second syringe pumping mechanisms to transport fluid through the cassette system, and the selection of any of these equivalents to transport fluid to the same destination container would be within the level of one having ordinary skill in the art (MPEP 2144.06).
Regarding claim 7, Wegener (in view of Caffey) discloses a system wherein the spinning membrane separator comprises a rotor (i.e. spinning mechanism), and the controller is configured to rotate the rotor at a separation rate defined by the protocol (¶ 0042) as the first syringe draws fluid from the source container along the first path (figs. 11, 14).
Regarding claim 8, Wegener (in view of Caffey) discloses a system wherein the channels and selectable junctions define at least a fourth path (REF 58, fig. 14) between the wash container (REF 22), the inlet, the filtrate outlet, and the first syringe, and the controller is configured to draw wash media from the wash container to the first syringe along the fourth path (figs. 11, 14), and then to draw fluid from the spinning membrane separator to the second syringe along the third path (fig. 13).
Regarding claim 9, Wegener (in view of Caffey) discloses a system wherein the channels and selectable junctions define at least another path (REF 74) between a secondary container (REF 48) and the second syringe, and the controller is configured to push fluid from the second syringe to the secondary container along the another path (fig. 11), to draw wash media into the second syringe along the third path (fig. 10), and push wash media from the second syringe to the secondary container along the another path (fig. 11).
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegener in view of Caffey as relied upon in the rejections set forth above, and in further view of Childers et al., US 2009/0107902 (Childers).
Regarding claims 4-5, Wegener (in view of Caffey) does not explicitly disclose the type of air sensor utilized in the system described above.  However, Childers 
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify Wegener to utilize either optical or ultrasonic air sensors as described in Childers since it has been shown that either type of air sensor is effective in detecting an air/fluid boundary within a microfluidic system.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wegener in view of Caffey as relied upon in the rejections set forth above, and in further view of Chang et al., US 2006/0002824 (Chang).
Regarding claim 14, Wegener (in view of Caffey) does not explicitly disclose that the pumping mechanism attached to the first/second syringes is a vacuum/pressure source comprising filtered air.  However, Chang discloses fluid dispensing systems (abstract) where gas from pressurized gas sources if filtered and used as a vacuum/pressure source within a pumping mechanism (¶ 0080).
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify Wegener to use the filtered air pressure source as described in Chang since it has been shown that such pressure sources are effective in forcing fluidic materials through various microfluidic conduits and pathways (Chang, ¶ 0080).
Allowable Subject Matter
Claims 10-13 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest recited prior art (above) does not disclose or render obvious the specific configuration and controller capability found in claims 10-13 and 15-17, whereby alternate fluid pathways accommodate additional modes of washing, fractionation, and preservation.  
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-3 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Caffey et al., US 2014/0074062.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779